DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: bio-signal obtainer in claim 1, and communication interface in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to section [0045] the Specification as filed, the bio-signal obtainer is any of a variety of known sensors configured to obtain a photoplethysmograph signal, an impedance signa, a pressure wave signal, a video plethysmograph signal, or the like (e.g. optics-based sensor, an impedance-based sensor, a pressure-based sensor, etc.). According to section [0057] of the Specification as filed, the communication interface is an interface that communicates with an external device using various wired or wireless communication techniques, such as the ones listed in the section.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed disclosure fails to provide an adequate written description for a processor configured to: obtain a first envelope by removing a first baseline change from an oscillometric waveform envelope of a bio-signal, obtain a second envelope by removing a second baseline change from the oscillometric waveform envelope of the bio-signal, and obtain a third envelope based on the first envelope and the second envelope. Figures 3A-3E and 4, and their descriptions thereof, attempt to adequately describe the claimed invention. However, a reading of the Specification regarding these figures (sections [0063-0079]) does not clearly describe how the first envelope, second envelope, and third envelope are obtained.
Section [0064] describes obtaining an oscillometric waveform envelope of a bio-signal by “detecting a pulse peak and a pulse onset at each time point of the pulse wave signal, and by extracting a peak-to-peak point of the pulse wave signal waveform by subtracting an amplitude value at the pulse onset from an amplitude value at the detected pulse peak”. As each time point of the pulse wave signal only has one corresponding value (a ppg amplitude as shown in Figure 3A), it is unclear how two different values (an amplitude value at a pulse onset and an amplitude value at a  pulse peak) are detected at each time point. The two amplitude values would be the same and a subtraction of the two values would result in a peak-to-peak amplitude value of zero.
Sections [0066-0069] describe how the first envelope and second envelope are obtained, but are unclear in their descriptions. Based on the descriptions provided in sections [0066-0069], it is unclear how the baseline change MM shown in Figure 3C is determined, and how the baseline change MM shown in Figure 3D is determined. Figure 3C shows three different MM values, while Figure 3D shows only two. It is unclear from a reading of the Specification how the forward direction and reverse direction baseline change functions are implemented. Further confusing the matter is Figure 3E, which shows the first envelope (fOMW) and the second envelope (bOMW) being the same envelope. Section [0070] states that the third envelope (cOMW) is obtained by combining the first envelope and the second envelope, but based on the first envelope and second envelope being the same, it is unclear how the resultant envelope would be the shown cOMW in Figure 3E.
Overall, the originally filed disclosure fails to provide an adequate written description for: obtaining a first envelope by removing a first baseline change from the oscillometric waveform envelope by applying a baseline change function in a forward direction, and obtaining a second envelope by removing a second baseline change from the oscillometric waveform by applying the baseline change function in a reverse direction.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As discussed in paragraph 5 above, the originally filed disclosure fails to provide an adequate written description regarding obtaining a first envelope and obtaining a second envelope. Claims 1, 13, 17, 24, and 28 are indefinite in that it is unclear how the first envelope and second envelope are obtained. Claims 17 and 28 are indefinite in that they recite method claims without reciting any corresponding structure configured to perform the claimed method steps. The Examiner suggests amending claims 17 and 28 to recite structural elements configured to perform the method steps. Claims not explicitly rejected are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claims 17 and 28 follows.
Regarding claims 17 and 28, the claims recite a series of steps or acts, including detecting a characteristic point from an oscillometric waveform envelope based on an obtained third envelope. Thus, the claims are directed to a process, which is one of the statutory categories of invention.
The claims are then analyzed to determine whether they are directed to any judicial exception. The step of detecting a characteristic point from an oscillometric waveform envelope based on an obtained third envelope sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claims are drawn to a Mental Process, which is an Abstract Idea.
Next, the claims as a whole are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. The claims fail to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 28 recites estimating bio-information of a user based on the characteristic point, but this itself is a step that describes a concept performed in the human mind, and thus is also drawn to an Abstract Idea. The detection of the characteristic point does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the detected characteristic, nor does the method use a particular machine to perform the Abstract Idea. The same is true of the estimated bio-information of the user. Furthermore, it is noted that no actual output is provided to a user, providing further evidence that the Abstract Idea is not tied to a practical application.
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Besides the Abstract Idea, the claims recite additional steps of obtaining a bio-signal, obtaining a first envelope, obtaining a second envelope, and obtaining a third envelope. The obtaining steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claims here do not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. The claims are therefore drawn to non-statutory subject matter.
Regarding claims 1, 13, and 24, the devices recited in the claims are generic devices comprising generic components configured to perform the Abstract Idea. The recited bio-signal obtainer/pulse wave sensor is a generic sensor configured to perform pre-solutional data gathering activity, and the processor is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to obtaining the first, second, and third envelopes, and to determining the characteristic point based on the third envelope. The obtaining steps are drawn to performing mathematical calculations on the oscillometric waveform (as best understood by the Specification), and are thus themselves drawn to an Abstract Idea, and the dependent claims directed to determining the characteristic point are all capable of being performed mentally.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hersh et al.’036 (US Pub No. 2007/0118036) discloses an apparatus comprising: a bio-signal obtainer configured to obtain a bio-signal from an object; and a processor configured to: obtain a first envelope of the bio-signal; obtain a second envelope of the bio-signal, obtain a third envelope based on the first envelope and the second envelope, and detect a characteristic point of an oscillometric waveform envelope of the bio-signal based on the third envelope. Chen et al. (Assessment of Algorithms…) teaches a method for detecting a characteristic point, the method comprising: obtaining a bio-signal from an object; and, with a processor, detecting the characteristic point based on an analysis of an oscillometric waveform of the bio-signal. Several of the references cited by the Applicant in the submitted IDSes disclose detecting a characteristic point of an oscillometric waveform envelope of a bio-signal based on a first envelope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791